DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dreyer et al. (DE 10 2004 050496, hereafter referred to as Dreyer) in view of Allgaier (DE 10 2016 207652, hereafter referred to as Allgaier).
	Regarding claims 1, and 8-10, Dreyer teaches measuring device, configured to determine a filling level, a limit level, a pressure, or a flow rate of a material to be measured (see abstract, ‘the process variable is For example, it is the level, the density, the viscosity, the temperature, the pressure, the flow, the conductivity or the pH of a medium’), comprising: a main body 20 configured to be disposed above the material 1 to be measured; a measuring body configured to be disposed below the main body, the measuring body 10 having a sensor element 11 configured to detect a measurement signal, wherein the main body and the measuring body are formed separately from each other and are coupled to each other (see figure 1); and an evaluation unit 20 which is configured to evaluate the measurement signal detected by the sensor element and/or to evaluate the position of the measuring body.
	However, Dreyer does not explicitly teach the measuring body having a position sensor configured to detect a position of the measuring body.
	Allgaier teaches a similar tuning fork which comprises a measuring body 110 having sensor element 102 and position sensor 101.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Dreyer with the teaching of Allgaier in order to detect the installation position.
	Regarding claim 3, Dreyer teaches that the evaluation unit is provided in the main body 10 and/or as an external evaluation unit (see figure 1); however, Dreyer does not explicitly teach wherein the evaluation unit is provided in the measuring body.
	Allgaier further teaches wherein the evaluation unit 104 is 20provided in the measuring body.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Dreyer with the teaching of Allgaier since the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Regarding claim 4, Dreyer further teaches wherein the evaluation unit is further configured to determine, based on a comparison of the detected position of the measuring body with a predetermined position limit value, that a correct position of the measuring body is present if the detected position of the measuring body substantially corresponds to the predetermined position limit value (see description, ‘with at least one sensor unit, which has a measuring signal with at least a basic information dependent on the process variable generated, and with at least one evaluation unit, which from the Measuring signal of the sensor unit determines a measured value for the process variable, and which generates at least one output signal, the output signal being at least an information about it wearing, whether the reading is greater or less is less than at least a predetermined limit, and wherein the output signal is within a pre-definable signal range’).
Regarding claim 7 and additionally claim 10, Dreyer does not explicitly teach the evaluation unit having a memory.
Allgaier does teach the evaluation unit 1045 having memory which stores calibration information for example (see Summary, ‘Another aspect of the invention relates to a method for determining a limit level of a filling material in a container by a vibration limit switch. First, the resonance frequency of the vibration limit switch is detected. Before, after or at the same time, the mounting position of the vibration limit switch is detected. For this purpose, an integrated in the level switch or attached thereto position sensor is used. Thereafter, a calculation or determination of a resonant frequency switching value takes place as a function of the detected installation position of the vibration threshold switch. For example, the corresponding resonance frequency switching value can be stored in a memory of the measuring device. Thereafter, a switching signal is output, which express should be that the limit level has been reached or fallen short of. The output occurs precisely when the resonant frequency of the vibration sensor has reached the resonant frequency switching value adapted to the installation position of the measuring device.
Another aspect of the invention relates to a program element that, when executed on a processor of a vibrating level switch, instructs the vibrating level switch to perform the steps described above and below.
A final aspect of the invention relates to a computer readable medium on which the program element described above is stored.
For example, the program element may be part of a software stored on the processor of the vibration limit switch. Furthermore, it can be provided that the program element already uses the invention from the very beginning, or it may be an update that causes an already existing program to use the invention’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Dreyer with the teaching of Allgaier in order to provide storage for measurement values, program instructions, and calibration information.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dreyer in view of Allgaier, and further in view of Hengstler (U.S. 2017/0299454).
Neither Dreyer nor Allgaier explicitly teach wherein the main body and the measuring body are coupled to each other via a cable and/or via a tube and/or via radio.
This configuration is well known in the art as taught by Hengstler; main body 1 is attached to measuring body 9 by way of tube 17.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Dreyer with the teaching of Allgaier and Hengstler in order to protect the measurement line(s).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/Examiner, Art Unit 2855